


110 HR 4612 IH: Climate Neutral Electricity Generation

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4612
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Costa (for
			 himself, Mr. McCarthy of California,
			 and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment credit for electric generation facilities with climate neutral
		  combustion.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Neutral Electricity Generation
			 Act of 2007.
		2.Climate neutral
			 combustion credit
			(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new paragraph:
				
					(5)the climate
				neutral combustion
				credit.
					.
			(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of such
			 Code (relating to rules for computing investment credit) is amended by
			 inserting after section 48B the following new section:
				
					48C.Climate neutral
				combustion credit
						(a)In
				generalFor purposes of section 46, the climate neutral
				combustion credit for any taxable year is an amount equal to 20 percent of the
				qualified investment for such taxable year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of any property placed in service by the
				taxpayer during such taxable year which is part of a climate neutral combustion
				facility—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
							(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)Climate neutral
				combustion facilityFor purposes of this section, the term
				climate neutral combustion facility means any facility
				which—
							(1)burns matter to
				produce electricity,
							(2)captures the
				carbon dioxide released during combustion and uses such carbon dioxide to
				recover hydrocarbon fuel from below ground, and
							(3)produces no
				atmospheric emissions of mercury or greenhouse gasses and no emissions that
				form fine particulate, smog, or acid rain.
							(d)Denial of double
				benefitA credit shall not be allowed under this section for any
				qualified investment for which a credit is allowed under section 48A or
				48B.
						.
			(c)Conforming
			 amendments
				(1)Section
			 49(a)(1)(C) of such Code is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
					
						(v)the
				basis of any property which is part of a qualifying climate neutral combustion
				facility.
						.
				(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
					
						
							Sec. 48C. Climate neutral combustion
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
